Action by plaintiff Jessie M. Greenbaum to recover damages for personal injuries sustained as the result of a fall while a passenger in a bus, due to the alleged negligence of the operator in bringing the bus to a sudden stop; and by plaintiff Milton J. Greenbaum, her husband, for damages for loss of services and for expenses. Judgment, and order denying plaintiffs’ motion to set aside the determination in favor of defendant, unanimously affirmed, with costs. No opinion. Present — Hagarty, Carswell, Johnston, Taylor and Close, JJ.